IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-50337
                           Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ROBERT BENJAMIN BADGER,

                                           Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. MO-98-CR-087-1
                          --------------------
                            January 12, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Robert Benjamin Badger was convicted of one count of

distribution of cocaine base.    On appeal, he argues that the

trial court abused its discretion by denying a jury request to

let him speak after the close of evidence, but before closing

arguments.     We have reviewed the briefs and the record and hold

that the district court did not abuse its discretion in refusing

to reopen the evidence to let Badger speak, given that Badger

testified before the jury and the request would have resulted in




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-50337
                                  -2-

cumulative evidence.     See United States v. Walker, 772 F.2d 1172,



1177 (5th Cir. 1985); United States v. Rodriguez, 43 F.3d 117,

125-26 (5th Cir. 1995).    Likewise, refusing to allow Badger to

give part of the closing arguments while maintaining attorney

representation was not an abuse of discretion.     See United States

v. Patterson, 42 F.3d 246, 248 (5th Cir. 1994).

     Badger also challenges the admission of evidence of other

crimes, in violation of FED. R. EVID. 404(b).   The questionable

statement was relevant to an issue other than Badger’s character

because it explained why the confidential informant acted in a

certain way, and the information was more probative than

prejudicial.     See United States v. Beechum, 582 F.2d 898, 911

(5th Cir. 1978)(en banc).

     AFFIRMED.